DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 1 August 2022.
Claims 1, 4, 7, 8, 11, 18, 19, and 20 have been amended.
The 112 (b) rejection for claims 4, 7, 8, 11, 18, 19, and 20 has been overcome by amendments.
Claim 5 has been cancelled.
Claims 1-4 and 6-21 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 1 August 2022 with respect to the 112a rejections have been fully considered but they are not persuasive.

With respect to claims 1, 2, and 21, the Applicant argues on page 5 of their response, “Claims 1-21 stand rejected under 35 U.S.C. 112(a), and in particular the written description requirement. Claim 1 has been amended to recite further defining language from the original disclosure, in particular claim 5. Applicant also responds that the claims at issue, claims 1, 2 and 21, are original claims which appear in the application as-filed. Therefore, those claims are part of the specification’s disclosure. See, e.g., In Re Meyers, 410 F.2d 420, 161 U.S.P.Q. 668, 673 (C.C.P.A. 1969). The written description consists of the specification and the claims as originally filed. In re Gardner, 178 USPQ 149 (CCPA 1973). The written description requirement is clearly met, and withdrawal of the rejection is respectfully requested accordingly.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 112a, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, the Examiner notes that incorporating claim 5 into claim 1 does not remedy the issues identified in claim 1.  Notably, paragraph 7 of the Non-Final Rejection mailed 1 February 2022 states, “With respect to claim 1, the Applicant claims, ‘use each of said values read from the data store to perform a technical and economic optimization to assign an energy service value, said energy service value representing a value of supply, delivery, and storage of energy, as well as other grid services, by a specific DER to a specific location over a specific time frame.’  The subject matter of the claim (recited above) does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the technical and economic optimization is performed.  It is noted that this is not an enablement rejection.  Applicant’s failure to disclose any meaningful structure/algorithm as to how to perform a technical and economic optimization raises questions whether applicant truly had possession of this feature at the time of filing.   See MPEP 2161.01 (I).  Claims 2-21 inherit the deficiency noted in claim 1.” (Emphasis added).  As noted and emphasized here, the issue identified in claim 1 was that the Applicant lacked a written description explaining how to perform technical and economic optimization, and amending claim 1 to include claim 5, and thus state, “use each of said values read from the data store to perform a technical and economic optimization to assign an energy service value, said energy service value representing a value of supply, delivery, and storage of energy, as well as other grid services, by a specific DER to a specific location over a specific time frame, and said energy service value comprising a value to said at least one distribution system of delivery of energy services by the specific DER to the specific location over the specific time frame,” does not remedy this deficiency, as it merely further defines what constitutes an energy service value.  Notably MPEP 2106.01(I) states, “The 35 U.S.C. 112(a)  or first paragraph of pre-AIA  35 U.S.C. 112  contains a written description requirement that is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000) ("The purpose of [the written description requirement] is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification"); LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) ("Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a) ]"); cf. id. ("A claim will not be invalidated on [§] 112  grounds simply because the embodiments of the specification do not contain examples explicitly covering the full scope of the claim language.").” (Emphasis added).  As shown and emphasized here, the requirements under 35 USC 112a requires the specification describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing.  In this case, the Applicant’s specification fails to set forth any meaningful/algorithm that would describe how to perform a technical and economic optimization, and thus it raises the question of whether the Applicant truly had possession of the feature at the time of filing.  The Applicant’s response has failed to address this identified issue, and thus is found not persuasive.  Second, with regards to the Applicant’s argument that the claims are in the original disclosure, and thus satisfy the written description requirement, it is noted that the Applicant has misconstrued the rejection as a “new matter” rejection, when it is actually a “written description” rejection.   Notably, MPEP 2161.01(I) states, “The written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, applies to all claims including original claims that are part of the disclosure as filed. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1170. As stated by the Federal Circuit, "[a]lthough many original claims will satisfy the written description requirement, certain claims may not." Id. at 1349, 94 USPQ2d at 1170-71; see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343-46, 76 USPQ2d 1724, 1730-33 (Fed. Cir. 2005); Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405-06 (Fed. Cir. 1997)("The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention."). Problems satisfying the written description requirement for original claims often occur when claim language is generic or functional, or both. Ariad, 593 F.3d at 1349, 94 USPQ2d at 1171 ("The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.").” (Emphasis added).  As shown here, original claims can fail the written description requirement of 35 USC 112a, and this can particularly happen when the claim language if generic or functional, wherein the desired result is claimed, but the specification fails to set forth how the Applicant’s invented result is achieved.  Therefore the Applicant’s argument that the claims are the original claims and thus cannot be rejected under 35 USC 112a is found not persuasive.  Therefore the Examiner maintains that this rejection is proper.

Applicant's arguments filed 1 August 2022 with respect to the 112b rejections of claims 1, 2, and 21 have been fully considered but they are not persuasive.

With respect to claims, the Applicant argues on page 5 of their response, “Claims 1-21 stand rejected under 35 U.S.C. 112(b) as being indefinite. With respect to the use of the term “energy service value” in claim 1, Applicant has amended claim 1 to recite further defining language regarding this term. Applicant further notes that this term is well-defined within the claims themselves. Original claim 1 recites that “said energy service value representing a value of supply, delivery, and storage of energy, as well as other grid services, by a specific DER to a specific location over a specific time frame.” Claim 2 adds further disclosure that the “distribution system state estimator, an optimal power flow engine, an economic optimization engine, and three-phase AC unbalanced distribution system modelling” are used to generate energy service values. Claim 4 discloses that the energy service value comprises a value to the bulk system of delivery of energy by the specific DER to the specific location over the specific time frame. Original claim 5 further adds disclosure that the “energy service value comprises a value to the distribution system of delivery of energy services by the specific DER to the specific location over the specific time frame.” Original claim 21 further discloses that the recited energy service value can be generated using “analytics comprising one or more of: power flow, power flow optimization, constraint management, and hosting capacity analyses.” Applicant again notes that claims 1, 2 and 5 are original claims which appear in the application as-filed. Therefore, those claims are part of the specification’s disclosure. See, e.g., In Re Meyers, 410 F.2d 420, 161 U.S.P.Q. 668, 673 (C.C.P.A. 1969) and In re Gardner, 178 USPQ 149 (CCPA 1973). The definiteness requirement is clearly met, and withdrawal of the rejection under 35 U.S.C. 112(b) is respectfully requested accordingly.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 112b, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, the Examiner notes that incorporating claim 5 into claim 1 does not remedy the issues identified in claim 1.  Notably, paragraph 13 of the Non-Final Rejection mailed 1 February 2022 states, “With respect to claim 1, the Applicant claims, ‘use each of said values read from the data store to perform a technical and economic optimization to assign an energy service value, said energy service value representing a value of supply, delivery, and storage of energy, as well as other grid services, by a specific DER to a specific location over a specific time frame.’  The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of what is to be generated as an “energy service value” or how a technical and economic optimization is used to calculate it.  The specification does not disclose any meaningful structure/algorithm explaining how one would generate an energy service value rendering it unclear to how this is accomplished and what are the metes and bounds of the claim.  Claims 2-21 inherit the deficiency noted in claim 1.” (Emphasis added). In this case, merely amending claim 1 to include claim 5, which now states, “said energy service value comprising a value to said at least one distribution system of delivery of energy services by the specific DER to the specific location over the specific time frame.” (Emphasis added).  In this case, merely stating that the energy service value comprises a value to said at least one distribution system by the specific DER, does not remedy the deficiency of the claim, in particular, the lack of clarity and indefiniteness of what is to be generated as an “energy service value” or how a technical and economic optimization is used to calculate it.  As such, the Applicant’s argument to the contrary is found not persuasive.  Second, with regards to the Applicant’s argument that claims 2, 4, previous claim 5 (now incorporated into claim 1), and claim 21 define this term, the Examiner is unpersuaded.  Notably, the Applicant’s attempt to define and narrow claim 1 via its dependencies is improper, as the independent claim is the broadest claim, and each dependent claim must further narrow the depended upon claim.  By arguing that the various dependent claims each define independent claim 1, the Applicant has failed to address claim 1 specifically and its broadest reasonable interpretation, which would be bounded only by claim 1, and not the dependent claims.  Additionally, the Applicant’s argument merely refers to the various dependent claims and their claimed elements, however, at no point in the Applicant’s argument, has the Applicant responded to the specific rejection made regarding claim 1 and explained how these dependent claims supposedly resolve the deficiencies.  For example, claims 2, 4, and 21 do not set forth, nor has the Applicant shown how they would exactly set forth, what is to be generated as an “energy service value” or how a technical and economic optimization is used to calculate it.  Third, with regards to the Applicant’s with regards to the claims being original claims, and thus an indefinite rejection under 35 USC 112b would be improper, is found not persuasive, as the question under 35 USC 112b is whether the claims are indefinite and unclear, not whether the claimed subject matter was in the originally filed application.  Therefore the Examiner maintains that this rejection is proper.
With respect to claim 2, the Applicant argues on page 6 of their response, “With respect to the rejection of claim 2 under 35 U.S.C. 112(b), the Examiner asserts that the claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of what is to be generated as an "energy service values”. By this amendment, Applicant has further defined “energy service values” in independent claim 1, thereby rendering that term definite in dependent claim 2. Withdrawal of the rejection of claim 2 under 35 U.S.C. 112(b) is requested accordingly. Applicant notes further that the terms “distribution system state estimator,” “optimal power flow engine,” “economic optimization engine,” and “three- phase AC unbalanced distribution system modelling” would have been understood by a person of ordinary skill in the art after reading the entire present disclosure, including the claims.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 112b, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, as noted above, merely amending claim 1 to include the elements of previous claim 5 does not resolve the deficiencies in that claim, or the separate identified issues of claim 2.  Notably paragraph 15 of the Non-Final Rejection stated, “The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of what is to be generated as an “energy service values” using distribution system state estimator, an optimal power flow engine, an economic optimization engine, and three- phase AC unbalanced distribution system modelling.  The specification does not disclose any meaningful structure/algorithm explaining how one would generate energy service values rendering it unclear to how this is accomplished and what are the metes and bounds of the claim.  Notably, though the claim does recite the use of distribution system state estimator, an optimal power flow engine, an economic optimization engine, and three- phase AC unbalanced distribution system modelling; none of these engines or models are defined, and no disclosure provides how these are used to calculate an energy service value.  Claim 3 inherits the deficiency noted in claim 2.” (Emphasis added).  In this case, the Applicant argument has failed to specifically respond to the noted indefiniteness of this claim, and has failed to show how to use a distribution system state estimator, an optimal power flow engine, an economic optimization engine, and three- phase AC unbalanced distribution system modelling; and the Applicant’s argument has failed to address how these engines or models are defined, and no disclosure provides how these are used to calculate an energy service value.  Thus, the Applicant’s reference to amended claim 1 as means to define this claim is found not persuasive.  Second, with regards to the Applicant’s argument that one of ordinary skill in the art would understand the terms “distribution system state estimator,” “optimal power flow engine,” “economic optimization engine,” and “three- phase AC unbalanced distribution system modelling,” after reading the disclosure, the Examiner notes is not persuasive in overcoming the previous rejection.  In particular, the Applicant has provided no evidence or explanation of defining theses engines and models, or how they are used to determine energy service values.  Without providing any evidence to support the Applicant’s conclusory statement, or without providing a citation to their specification which explains these various models and engines, and how they are implemented, the Applicant’s argument is unpersuasive.  Therefore the Examiner maintains that this rejection is proper.
With respect to claim 21, the Applicant argues on pages 6 and 7 of their response, “With respect to the rejection of claim 21 under 35 U.S.C. 112(b), Applicant has amended claim 1, from which claim 21 depends, to clarify that the recited energy service value comprises a value to said at least one distribution system of delivery of energy services by the specific DER to the specific location over the specific time frame. Furthermore, it is respectfully asserted that a person of ordinary skill in the art at the time of the invention would understand how to use analytics in the distribution system to generate energy service values after reading the entire present disclosure, including the claims. Withdrawal of the rejection of claim 21 under 35 U.S.C. 112(b) is requested accordingly.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 112b, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, as noted above, merely amending claim 1 to include the elements of previous claim 5 does not resolve the deficiencies in that claim, or the separate identified issues of claim 21.  Notably paragraph 24 of the Non-Final Rejection stated, “The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of what is to be generated as a “energy service value,” or how “analytics” can be used to calculate “an energy service value.”  The specification does not disclose any meaningful structure/algorithm explaining how one would generate energy service values rendering it unclear to how this is accomplished and what are the metes and bounds of the claim.”  (Emphasis added).  In this case, the Applicant’s amendments to claim 1 do not remedy the deficiencies of claim 21, which is indefinite because the claims and specification do not set forth what is to be generated as a “energy service value,” or how “analytics” can be used to calculate “an energy service value.”  Second, with regards to the Applicant’s argument that a person of ordinary skill in the art at the time of the invention would understand how to use analytics in the distribution system to generate energy service values after reading the entire present disclosure, including the claims, the Examiner is not persuaded.  In particular, the Applicant has failed to provide any evidence or explanation that explicitly sets forth how to “use analytics” to generate energy service values, and instead merely referred to a conclusory statement that one of ordinary skill would know how to accomplish this feat, which is not persuasive.  Therefore the Examiner maintains that this rejection is proper.

Applicant's arguments filed 1 August 2022 with regards to the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on pages 9 and 10 of their response, “The claims are directed to and focused on non-abstract real-world physical devices, such as the recited data store, the recited distribution system operatively connected to the electric power distribution network, the recited one or more computer processors coupled to the data store, the recited distributed electric resources, the recited electric power distribution network, the recited specific DER, and the recited market participant interface. Each of these limitations bring the claimed invention yet further outside the realm of an abstract idea.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, the Examiner notes that the Applicant’s analysis under 35 USC 101, beginning on page 8 with identifying that the claims are directed towards a statutory class under 35 USC 101, then continuing to here discussing whether the claims are directed to an abstract idea is not in line with the 2019 PEG, and procedure set forth in MPEP 2106.  Notably, at step 1 of the Alice/Mayo test, the Applicant is correct in identifying that the claims are directed to apparatus (i.e. system), and thus a statutory class under 35 USC 101.  Next, at step 2A prong 1, as described in MPEP 2106.04(a)(II)(A)(1), the claims must be analyzed to determine if they recite an abstract idea.  In particular, MPEP 2106.04(a)(II)(A)(1) states, “Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."” (Emphasis added).  As shown and emphasized here, step 2A prong 1 is to determine whether a claim recites an abstract idea, wherein this is the case when a claim sets forth or describes the judicial exception.  After this step, comes step 2A prong 2, which tasks the Examiner with identifying whether the claim is directed to an abstract idea, as stated MPEP 2106.04(a)(II)(A)(2). In particular, MPEP 2106.04(a)(II)(A)(2) states, “Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’). For more information on how to evaluate whether a judicial exception is integrated into a practical application, see MPEP § 2106.04(d)(2).” (Emphasis added).  With respect to the Applicant’s argument, it is noted that they appear to merely conclude that the claims are directed to a system, and thus a statutory category, and then that the claims are not directed to an abstract idea, seemingly skipping the analysis under step 2A prong 1, identifying whether the claims recite an abstract idea.  In this case, the Applicant’s argument that the claims are directed towards “non-abstract real-world physical devices,” thus ignores that the claimed functions and steps recited in those claims recite elements that fall into the “Mental Processes” and “Certain Methods of Organizing Human Activity” groupings of abstract ideas, as discussed in paragraph 27 of the Non-Final Rejection.  Notably, for the elements in the claim that were identified as falling under the Mental Processes grouping, MPEP 2106.04(a)(2)(III)(C) states, “Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer").” (Emphasis added).  As such, the mere inclusion of computer components does not render these elements not reciting abstract.  Second, with respect to the components being used in the claim, MPEP 2106.05(f) states, “Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).” (Emphasis added).  In this case, merely reciting the use of physical computer components (e.g. data store, distribution system, one or more computer processors, the recited distributed electric resources, electric power distribution network, DER, and market participant interface), as tools to carry out the abstract idea or to perform their ordinary functions, does not integrate the abstract idea into a practical application, or somehow transform he recited abstract idea into no longer an abstract idea.  Therefore the Examiner maintains that this rejection is proper.
The Applicant continues on page 10 of their response, “Because any abstract idea that could be identified in the claim is accompanied in the claim by the significant non-abstract data store, the recited distribution system operatively connected to the electric power distribution network, the recited one or more computer processors coupled to the data store, the recited distributed electric resources, the recited electric power distribution network, the recited specific DER, and the recited market participant interface, the claim as a whole amounts to significantly more than an abstract idea. The transformation of actual data by the recited system further leads to the conclusion that the claim as a whole amounts to significantly more than an abstract idea.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, the Examiner notes that the Applicant has not identified any specific reasoning in MPEP 2106.05 that this argument aligns with to show why the claims recite elements that add significantly more to the abstract idea; and instead, the Applicant has merely referred to the recited hardware elements and concluded that they amount to significantly more than the abstract idea.  Second, with regards to the recited computer elements, MPEP 2106.05(f) states, “Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).” (Emphasis added).  In this case, merely reciting the use of physical computer components (e.g. data store, distribution system, one or more computer processors, the recited distributed electric resources, electric power distribution network, DER, and market participant interface), as tools to carry out the abstract idea or to perform their ordinary functions, does not add significantly more to the abstract idea.  Third, with regards to the Applicant’s argument with regards to transformation of actual data data somehow adding significantly more to the abstract idea, the Examiner is not persuaded.  Notably, MPEP 2106.05(C) states, “An "article" includes a physical object or substance. The physical object or substance must be particular, meaning it can be specifically identified. "Transformation" of an article means that the "article" has changed to a different state or thing. Changing to a different state or thing usually means more than simply using an article or changing the location of an article. A new or different function or use can be evidence that an article has been transformed. Purely mental processes in which thoughts or human based actions are "changed" are not considered an eligible transformation. For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994)).” (Emphasis added).  In this case, the Applicant has referred to “data” as being transformed, which is not a physical object or substance, and thus would not be sufficient to add significantly more than the abstract idea itself.  As the Applicant has failed to explain or identify any reasoning in accordance with MPEP 2106.05 that their claims recite additional elements that add significantly more to the abstract idea, the Examiner finds their argument not persuasive.  Therefore the Examiner maintains that this rejection is proper.
The Applicant continues on page 11 of their response, “In claims 1-1 of the present application, all elements together present a combination of elements sufficient to ensure that the claim in practice amounts to “significantly more” than a patent on an ineligible concept.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  It is noted that the Applicant has merely recited a conclusory statement that the claimed elements, in combination, are sufficient to ensure the claims amount to significantly more, however this conclusory statement lacks any discussion or reference to specific claim elements.  The Applicant’s argument fails to identify any reasoning for why the claimed elements, when viewed in combination, add significantly more to the abstract idea itself in accordance with MPEP 2106.05, and as such, the Applicant’s assertion of such is found not persuasive.  Therefore the Examiner maintains that this rejection is proper.
The Applicant continues on page 12 of their response, “Claim 1 of the present application recites that the device of this invention uses an energy service value to transform data in a market participant interface through which market participants offer, bid, or negotiate value and service commitment. In this respect, the invention is a patent-eligible process and machine in much the same manner as the invention reviewed under a covered business method patent review in PNC Bank v. Secure Axcess, LLC, Case CBM2014-00100 (PTAB September 9, 2014). See also the claims of Patent No. 7,631,191, determined to be patent-eligible by the PTAB id. In view of all of the above, it is respectfully submitted that the claimed invention is patent eligible under 35 U.S.C. 101 and the rejection thereunder should be withdrawn.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, it is noted that the Applicant’s reference to an issued patent and a PTAB case are noted, however they are not persuasive, as those cases/patents are not precedential over this application, and the facts of the cases are different.  As they are wholly non-precedential decisions over the current application, any argument regarding their conclusions are found moot.  Second, the Examiner notes that the Applicant has failed to identify any reasoning as to why using an energy service value to transform data in a market participant interface through which market participants offer, bid, or negotiate value and service commitment, is somehow not an abstract idea, or how this element somehow adds significantly more to the abstract idea itself, and instead the Applicant has relied upon a conclusory statement that this is the case.  As such, the Examiner is not persuaded by the Applicant’s argument.  Therefore the Examiner maintains that this rejection is proper.
The Applicant continues on page 13 of their response, “The Examiner is invited to compare the above to claim 1 of the present application. In Bascom, the Federal Circuit found claims directed to a software-based content filtering system to be patent eligible. The Federal Circuit acknowledged that the limitations of the claims, when taken individually, recited generic computer and internet components, none of which were by themselves inventive. However, the court found that an “inventive concept” can transform the abstract idea into a patent-eligible invention, and that “an inventive concept can be found in the nonconventional and non-generic arrangement of known, conventional pieces.” Present claims 1-21 as a whole each recite an inventive concept, and each element thereof recites a nonconventional and non-generic arrangement of computing devices. Thus, as in Bascom, present claims 1-21 are patent eligible.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  The Examiner notes that the Applicant has failed to provide any explanation or analysis relating to why the Applicant’s claimed elements, when viewed in combination, transform the abstract idea into a patent-eligible invention for because they recite a nonconventional and non-generic arrangement of known, conventional pieces.  In particular, the Applicant provided no evidence that the arrangement of conventional generic components was in an unconventional manner, and that this unconventional manner provided a technical improvement.  As the Applicant has failed to identify the technical improvement, and has failed to identify or show how the arrangement was unconventional and that this arrangement is the very thing that provided the technical improvement, the Examiner is not persuaded.  Therefore the Examiner maintains that this rejection is proper.
The Applicant continues on page 14 of their response, “Finally, it is noted that independent claims 1-21 are system claims directed to an electronic system, and that each element recites a physical aspect of a computer system that is non-abstract.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  The Examiner notes that the Applicant’s argument that system claims cannot be directed to an abstract idea is found not persuasive.  Notably, MPEP 2106.04(a)(2)(III)(D) states, “Examiners should keep in mind that both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. For example, in Mortgage Grader, the patentee claimed a computer-implemented system and a method for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The Federal Circuit determined that both the computer-implemented system and method claims were directed to "anonymous loan shopping", which was an abstract idea because it could be "performed by humans without a computer." 811 F.3d. at 1318, 1324-25, 117 USPQ2d at 1695, 1699-1700. See also FairWarning IP, 839 F.3d at 1092, 120 USPQ2d at 1294 (identifying both system and process claims for detecting improper access of a patient's protected health information in a health-care system computer environment as directed to abstract idea of detecting fraud); Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 1345, 113 USPQ2d 1354, 1356 (system and method claims of inputting information from a hard copy document into a computer program). Accordingly, the phrase "mental processes" should be understood as referring to the type of abstract idea, and not to the statutory category of the claim.” (Emphasis added).  As shown and emphasized here, merely reciting a system claim, does not avoid the analysis under 35 USC 101 and the Alice/Mayo test.  Additionally, as shown and discussed above, merely reciting the use of generic computer components as tools to carry out the recited abstract idea does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself.  As such, the Applicant’s argument is not persuasive.  Therefore the Examiner maintains that this rejection is proper.

Applicant's arguments filed 1 August 2022 with respect to the 103 rejection have been fully considered but they are not persuasive.

With respect to claim 1, the Applicant argues on page 16 of their response, “Burstall fails to disclose the claimed system that uses bulk power system pricing data values, at least one of a plurality of distribution system topology data values, and at least one of a plurality of DER operational and characteristic data values to perform a technical and economic optimization to assign an energy service value, said energy service value representing a value of supply, delivery, and storage of energy, as well as other grid services, by a specific DER to a specific location over a specific time frame. Burstall further fails to disclose using the energy service value to transform data in a market participant interface through which market participants offer, bid, or negotiate value and service commitment.”  The Applicant continues on page 16 of their response, “Cherian fails to disclose the claimed system that uses bulk power system pricing data values, at least one of a plurality of distribution system topology data values, and at least one of a plurality of DER operational and characteristic data values to perform a technical and economic optimization to assign an energy service value, said energy service value representing a value of supply, delivery, and storage of energy, as well as other grid services, by a specific DER to a specific location over a specific time frame. Cherian further fails to disclose using the energy service value to transform data in a market participant interface through which market participants offer, bid, or negotiate value and service commitment.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the cited prior art, the broadest reasonable interpretation of the claims, and the grounds of the previous rejection.  First, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In this case, the Applicant has failed to point to any specific claim language, and also failed to specifically point out how the language of the claims is distinguished from the references.  Instead, the Applicant has merely referred to various actions and goals the invention intends to achieve, with the conclusory statement that the references do not teach them.  Second, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  In this case, the Applicant’s general argument that the references do not teach various actions and goals of the invention, while failing to discuss the specific claim elements and amendments and explaining how the references do not teach them.  As the Applicant has merely asserted the references have not disclosed the argued concepts, without specifically addressing the claim language itself or the previously cited portions of the references, the Examiner is unpersuaded of error.  Third, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the Applicant has argued that Burstall and Cherian both do not “disclose the claimed system that uses bulk power system pricing data values, at least one of a plurality of distribution system topology data values, and at least one of a plurality of DER operational and characteristic data values to perform a technical and economic optimization to assign an energy service value, said energy service value representing a value of supply, delivery, and storage of energy, as well as other grid services, by a specific DER to a specific location over a specific time frame… further fails to disclose using the energy service value to transform data in a market participant interface through which market participants offer, bid, or negotiate value and service commitment.”  As the Applicant has failed to specifically address the specific references taught and the specific combination, the Examiner finds this argument to the references individually as not persuasive.   It is noted that with the addition of claim 5 into claim 1, the Examiner has cited Burstall to teach, “One or more computer processors coupled to the data store and in communication with the plurality of distributed electric resources on said electric power distribution network, the one or more computer processors being programmed, upon receiving one or more requests, to: i) read from the data store at least one of said plurality of bulk power system pricing data values, at least one of said plurality of distribution system topology data values, and at least one of said plurality of DER operational and characteristic data values,” specifically in see at least paragraphs 33, 34, 41, 64, 83, 99, and 110-114 which describe a management server reading the stored/received values in order to manage the grid and the market; “ii) Use each of said values read from the data store to perform a technical and economic optimization to assign an energy service value, said energy service value representing a value of supply, delivery, and storage of energy, as well as other grid services, by a specific DER to a specific location over a specific time frame,” specifically in see at least paragraphs 34, 39, 40, 45-62, 73, 74, 83, and 85-88 which describe a managing server using the stored information to conduct optimization of grid and electrical system service, wherein the optimization accounts for pricing and grid health, and wherein the services include supply, delivery, and storage of energy; and “iii) Use said energy service value to provide a market participant interface,” specifically see at least paragraphs 36, 37, 83, and 110-114 which describe providing interfaces for users to use, wherein the interfaces allow users to participate and manage an energy market; and “wherein said energy service value comprises a value to the distribution system of delivery of energy services by the specific DER to the specific location over the specific time frame,” specifically see at least paragraphs 40, 45-62, 83, and 85-88 which describe calculating energy values for specific energy providers to specific consumers over a time period.  Additionally, Cherian has been cited to teach the element, “use said energy service value to transform data in a market participant interface through which market participants offer, bid, or negotiate value and service commitment,” specifically see at least paragraphs 14, 15, 18, 40-42, 59, 65, and 66 which describe providing users and energy providers with a market interface, wherein the interface allows users to offer and negotiate services, and form contractual relationships to provide and consume energy.  As such, Examiner has shown the combination of Burstall and Cherian discloses the claimed elements.  Therefore the Examiner maintains that this rejection is proper.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

With respect to claim 1, the Applicant claims, “use each of said values read from the data store to perform a technical and economic optimization to assign an energy service value, said energy service value representing a value of supply, delivery, and storage of energy, as well as other grid services, by a specific DER to a specific location over a specific time frame, and said energy service value comprising a value to said at least one distribution system of delivery of energy services by the specific DER to the specific location over the specific time frame.”  The subject matter of the claim (recited above) does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the technical and economic optimization is performed.  It is noted that this is not an enablement rejection.  Applicant’s failure to disclose any meaningful structure/algorithm as to how to perform a technical and economic optimization raises questions whether applicant truly had possession of this feature at the time of filing.   See MPEP 2161.01 (I).  Claims 2-21 inherit the deficiency noted in claim 1.

With respect to claim 2, the Applicant claims, “wherein said one or more computer processors is further programmed to use a distribution system state estimator, an optimal power flow engine, an economic optimization engine, and three- phase AC unbalanced distribution system modelling to generate energy service values, along with associated dispatch instructions.”  The subject matter of the claim (recited above) does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the energy service values are ultimately generated (i.e. determined or calculated).  It is noted that this is not an enablement rejection.  Applicant’s failure to disclose any meaningful structure/algorithm as to how the energy service values is generated raises questions whether applicant truly had possession of this feature at the time of filing.   Notably, the Applicant has recited the use of a distribution system state estimator, an optimal power flow engine, an economic optimization engine, and three-phase AC unbalanced distribution system modelling; however none of these engines or models are defined.   See MPEP 2161.01 (I).  Claim 3 inherits the deficiency noted in claim 2.

With respect to claim 21, the Applicant claims, “wherein said one or more computer processors is further programmed to use analytics in the distribution system to generate energy service values, said analytics comprising one or more of: power flow, power flow optimization, constraint management, and hosting capacity analyses.”  The subject matter of the claim (recited above) does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the energy service values are ultimately generated (i.e. determined or calculated).  It is noted that this is not an enablement rejection.  Applicant’s failure to disclose any meaningful structure/algorithm as to how energy service values are generated raises questions whether applicant truly had possession of this feature at the time of filing.   It is noted that the claim does refer to using “analytics” to generate the energy service values, however these “analytics” are merely defined as one or more of power flow, power flow optimization, constraint management, and hosting capacity analyses.  That is, no algorithm/structure is provided or described with how any of these things can be used to generate “energy service values.”  See MPEP 2161.01 (I).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 1, the Applicant claims, “use each of said values read from the data store to perform a technical and economic optimization to assign an energy service value, said energy service value representing a value of supply, delivery, and storage of energy, as well as other grid services, by a specific DER to a specific location over a specific time frame, and said energy service value comprising a value to said at least one distribution system of delivery of energy services by the specific DER to the specific location over the specific time frame.”  The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of what is to be generated as an “energy service value” or how a technical and economic optimization is used to calculate it.  The specification does not disclose any meaningful structure/algorithm explaining how one would generate an energy service value rendering it unclear to how this is accomplished and what are the metes and bounds of the claim.  Claims 2-21 inherit the deficiency noted in claim 1.

With respect to claim 2, the Applicant claims, “wherein said one or more computer processors is further programmed to use a distribution system state estimator, an optimal power flow engine, an economic optimization engine, and three- phase AC unbalanced distribution system modelling to generate energy service values, along with associated dispatch instructions.”  The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of what is to be generated as an “energy service values” using distribution system state estimator, an optimal power flow engine, an economic optimization engine, and three- phase AC unbalanced distribution system modelling.  The specification does not disclose any meaningful structure/algorithm explaining how one would generate energy service values rendering it unclear to how this is accomplished and what are the metes and bounds of the claim.  Notably, though the claim does recite the use of distribution system state estimator, an optimal power flow engine, an economic optimization engine, and three- phase AC unbalanced distribution system modelling; none of these engines or models are defined, and no disclosure provides how these are used to calculate an energy service value.  Claim 3 inherits the deficiency noted in claim 2.

With respect to claim 21, the Applicant claims, “wherein said one or more computer processors is further programmed to use analytics in the distribution system to generate energy service values, said analytics comprising one or more of: power flow, power flow optimization, constraint management, and hosting capacity analyses.”  The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of what is to be generated as a “energy service value,” or how “analytics” can be used to calculate “an energy service value.”  The specification does not disclose any meaningful structure/algorithm explaining how one would generate energy service values rendering it unclear to how this is accomplished and what are the metes and bounds of the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 6-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recite (a) a data store including a plurality of bulk power system pricing data values originating from at least one bulk system operatively connected to an electric power distribution network, a plurality of distribution system topology data values originating from at least one distribution system operatively connected to the electric power distribution network, and a plurality of DER demand and characteristic data values originating from a plurality of DER operators operatively connected to the electric power distribution network; and b) one or more computer processors coupled to the data store and in communication with the plurality of distributed electric resources on said electric power distribution network, the one or more computer processors being programmed, upon receiving one or more requests, to: i) read from the data store at least one of said plurality of bulk power system pricing data values, at least one of said plurality of distribution system topology data values, and at least one of said plurality of DER operational and characteristic data values; ii) use each of said values read from the data store to perform a technical and economic optimization to assign an energy service value, said energy service value representing a value of supply, delivery, and storage of energy, as well as other grid services, by a specific DER to a specific location over a specific time frame, and said energy service value comprising a value to said at least one distribution system of delivery of energy services by the specific DER to the specific location over the specific time frame; and, iii) use said energy service value to transform data in a market participant interface through which market participants offer, bid, or negotiate value and service commitment.
The limitations of storing bulk power system pricing data values, a plurality of distribution system topology data values, and a plurality of DER demand and characteristic data values; reading bulk power system pricing data values, distribution system topology data values, and DER operational and characteristic data values; using each of said values read to perform a technical and economic optimization to assign an energy service value; and using said energy service value to provide a market participant interface through which market participants offer, bid, or negotiate value and service commitment; as drafted, under the broadest reasonable interpretation, encompasses elements that can be conducted in the human mind, and the management of commercial activities, with the use of generic computer elements as tools.  That is, other than reciting the use of generic computer elements (data store, processor, and interface), the claims recite an abstract idea.  For example, storing pricing data values, topology data values, and DER demand and characteristic data values; encompass a user observing and memorizing selected information.  In addition, reading the data values and performing a technical and economic optimization to assign an energy service value; encompasses a user performing observation, evaluation, and judgement on a series of data values in order to calculate a result.  Thus, the claims recite elements that fall under the “Mental Processes” grouping of abstract ideas.  In addition, the elements of storing pricing data values, topology data values, and DER demand and characteristic data values; encompass the management of commercial activities, and particular the sales activities and business relations involved in parties in an electric grid.  In addition, reading the data values and performing a technical and economic optimization to assign an energy service value; encompasses the management of commercial activities, including the management of sales activities and business relations, including the formation of a rating for business plans.  In addition, providing a market participation interface; encompasses the management of a commercial activity, including the management of sales activities and business relations, by providing an interface to users to bid, negotiate, and review contractual offers for service.  Thus, the claims recite elements that fall under the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  The claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of, or applying the abstract idea with a particular machine.  The claims do not recite the transformation of an article form one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements (data store, processor, and interface) as tools to carry out the abstract idea.  In addition, the claims recite additional elements concerning the data stored, which is merely a narrowing of the field of use.  In addition, defining the content of an energy service value merely encompasses narrowing the field of use.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements and machines to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are directed to non-patent-eligible subject matter.
The dependent claims 2-4 and 6-21 do not recite additional elements that would integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself.  In particular, the claims further recite the use of engines and models to generate energy service values and dispatch instructions, which is deemed a further recitation of the abstract idea in the categories of “Certain Methods of Organizing Human Activity,” as this merely is the management and formation of the commercial services (claim 2).  In addition, the claims further recite transmitting dispatch instructions, which encompasses the management of commercial activities by informing a service provider of the service they are to provide, and thus falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (claim 3).  In addition, the claims further recite what encompasses an energy service value, which merely narrows the field of use, and thus does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claim 4).  In addition, the claims further recite content displayed on the participant interface, which merely narrows the field of use, and thus does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claims 6-9, 17, 19).  In addition, the claims further recite the contents of pricing data, which merely narrows the field of use, and thus does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claims 10 and 11).  In addition, the claims further recite the contents of topology data, which merely narrows the field of use, and thus does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claim 12).  In addition, the claims further recite the content of DER operational and characteristic data, which merely narrows the field of use, and thus does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claims 13-15).  In addition, the claims further describe providing secondary markets for energy services, which further recites the management of commercial activities, and thus falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (claim 16).  In addition, the claims further recite the purpose of the interface to provide competitive procurement, which merely narrows the field of use, and thus does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claim 18).  In addition, the claims further recite types of grid services offered, which is merely narrows the field of use, and thus does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claim 20).  In addition, the claims further recite the use of analytics to generate service values, which further recites elements that can be performed in the human mind, and encompasses the management of commercial activities, and thus falls under the “Mental Processes” grouping of abstract ideas, and the “Certain Method of Organizing Human Activities” grouping of abstract ideas.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Burstall et al. (US 2016/0056628 A1) (hereinafter Burstall), in view of Cherian (US 2013/0054036 A1) (hereinafter Cherian).

With respect to claim 1, Burstall teaches:
A data store including a plurality of bulk power system pricing data values originating from at least one bulk system operatively connected to an electric power distribution network, a plurality of distribution system topology data values originating from at least one distribution system operatively connected to the electric power distribution network, and a plurality of DER demand and characteristic data values originating from a plurality of DER operators operatively connected to the electric power distribution network (See at least paragraphs 33, 34, 41, 64, 83, 99, and 110-114 which describe storing pricing data from a power distribution network, topological data, and distributed energy resource demand and characteristic values).
One or more computer processors coupled to the data store and in communication with the plurality of distributed electric resources on said electric power distribution network, the one or more computer processors being programmed, upon receiving one or more requests, to: i) read from the data store at least one of said plurality of bulk power system pricing data values, at least one of said plurality of distribution system topology data values, and at least one of said plurality of DER operational and characteristic data values (See at least paragraphs 33, 34, 41, 64, 83, 99, and 110-114 which describe a management server reading the stored/received values in order to manage the grid and the market).
ii) Use each of said values read from the data store to perform a technical and economic optimization to assign an energy service value, said energy service value representing a value of supply, delivery, and storage of energy, as well as other grid services, by a specific DER to a specific location over a specific time frame (See at least paragraphs 34, 39, 40, 45-62, 73, 74, 83, and 85-88 which describe a managing server using the stored information to conduct optimization of grid and electrical system service, wherein the optimization accounts for pricing and grid health, and wherein the services include supply, delivery, and storage of energy).
Wherein said energy service value comprises a value to the distribution system of delivery of energy services by the specific DER to the specific location over the specific time frame (See at least paragraphs 40, 45-62, 83, and 85-88 which describe calculating energy values for specific energy providers to specific consumers over a time period).
iii) Use said energy service value to provide a market participant interface (See at least paragraphs 36, 37, 83, and 110-114 which describe providing interfaces for users to use, wherein the interfaces allow users to participate and manage an energy market).

Burstall discloses all of the limitations of claim 1 as stated above.  Burstall does not explicitly disclose the following, however Cherian teaches:
iii) Use said energy service value to transform data in a market participant interface through which market participants offer, bid, or negotiate value and service commitment (See at least paragraphs 14, 15, 18, 40-42, 59, 65, and 66 which describe providing users and energy providers with an a market interface, wherein the interface allows users to offer and negotiate services, and form contractual relationships to provide and consume energy).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of collecting power pricing data, topology data of a network, and DER demand and characteristic data; wherein the information is used to calculate energy service values when supplying, consuming, and storing energy and wherein an interface is provided to participate in a market of Burstall, with the system and method of providing users and energy providers with an a market interface, wherein the interface allows users to offer and negotiate services, and form contractual relationships to provide and consume energy of Cherian.  By providing an interface with the ability for users to offer and negotiate services, and form contractual relationships to provide and consume energy, the system would predictably encourage providers and consumers to participate in commerce at the most beneficial pricing.

With respect to claim 4, the combination of Burstall and Cherian discloses all of the limitations of claim 1 as stated above.  In addition, Burstall teaches:
Wherein said energy service value comprises a value to at least one of said bulk systems of delivery of energy by the specific DER to the specific location over the specific time frame (See at least paragraphs 40, 45-62, 83, and 85-88 which describe calculating energy values for specific energy providers to specific consumers over a time period).

With respect to claim 6, Burstall/Cherian discloses all of the limitations of claim 1 as stated above.  In addition, Burstall teaches:
Wherein said market participant interface displays DER information to/from the DSM (See at least paragraphs 36, 37, 83, and 110-114 which describe providing interfaces for users to use, wherein the interfaces allow users to participate and manage an energy market).

With respect to claim 7, Burstall/Cherian discloses all of the limitations of claim 1 as stated above.  In addition, Cherian teaches:
Wherein said market participant interface displays real-time run information, said real time run information comprising real time information concerning said at least one distribution system (See at least paragraphs 14, 15, 18, 40-42, 59, 65, and 66 which describe providing users and energy providers with an a market interface, wherein the interface allows users to offer and negotiate services, and form contractual relationships to provide and consume energy.  In addition, paragraph paragraphs 17, 65, and 66 describe the information as being real-time information).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of collecting power pricing data, topology data of a network, and DER demand and characteristic data; wherein the information is used to calculate energy service values when supplying, consuming, and storing energy and wherein an interface is provided to participate in a market of Burstall, with the system and method of providing users and energy providers with an a market interface, wherein the interface allows users to offer and negotiate services, and form contractual relationships to provide and consume energy of Cherian.  By providing an interface with the ability for users to offer and negotiate services, and form contractual relationships to provide and consume energy, the system would predictably encourage providers and consumers to participate in commerce at the most beneficial pricing.

With respect to claim 8, Burstall/Cherian discloses all of the limitations of claim 1 as stated above.  In addition, Cherian teaches:
Wherein said market participant interface displays scheduled, unscheduled, accepted or declined energy services transactions (See at least paragraphs 14, 15, 18, 40-42, 59, 65, and 66 which describe providing users and energy providers with an a market interface, wherein the interface allows users to offer and negotiate services, and form contractual relationships to provide and consume energy).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of collecting power pricing data, topology data of a network, and DER demand and characteristic data; wherein the information is used to calculate energy service values when supplying, consuming, and storing energy and wherein an interface is provided to participate in a market of Burstall, with the system and method of providing users and energy providers with an a market interface, wherein the interface allows users to offer and negotiate services, and form contractual relationships to provide and consume energy of Cherian.  By providing an interface with the ability for users to offer and negotiate services, and form contractual relationships to provide and consume energy, the system would predictably encourage providers and consumers to participate in commerce at the most beneficial pricing.

With respect to claim 9, Burstall/Cherian discloses all of the limitations of claim 1 as stated above.  In addition, Cherian teaches:
Wherein said market participant interface displays participant and asset-specific pricing, broken out by location and time period (See at least paragraphs 14, 15, 18, 40-42, 59, 65, and 66 which describe providing users and energy providers with a market interface, wherein the interface allows users to offer and negotiate services, and form contractual relationships to provide and consume energy; wherein the information is for a specific user, supplier, and time).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of collecting power pricing data, topology data of a network, and DER demand and characteristic data; wherein the information is used to calculate energy service values when supplying, consuming, and storing energy and wherein an interface is provided to participate in a market of Burstall, with the system and method of providing users and energy providers with an a market interface, wherein the interface allows users to offer and negotiate services, and form contractual relationships to provide and consume energy of Cherian.  By providing an interface with the ability for users to offer and negotiate services, and form contractual relationships to provide and consume energy, the system would predictably encourage providers and consumers to participate in commerce at the most beneficial pricing.

With respect to claim 10, Burstall/Cherian discloses all of the limitations of claim 1 as stated above.  In addition, Burstall teaches:
Wherein said bulk power system pricing data comprises historical, same day, or day-ahead pricing (See at least paragraphs 34, 41, 64, 70, and 110-114 which describe the pricing data as including historic and current pricing).

With respect to claim 11, Burstall/Cherian discloses all of the limitations of claim 1 as stated above.  In addition, Burstall teaches:
Wherein said bulk power system pricing data comprises planning data (See at least paragraphs 34, 41, 64, 70, and 110-114 which describe the pricing data as including historic and current pricing, wherein the pricing includes desires of the suppliers and grid operator).

With respect to claim 12, Burstall/Cherian discloses all of the limitations of claim 1 as stated above.  In addition, Burstall teaches:
Wherein said distribution system topology data comprises a system model of the distribution system and constraints associated with the distribution system (See at least paragraphs 34, 35, 40-62, and 64 which describe the topological data as including an electrical system model, the location of the suppliers, the location of the generators, and the location of the storage location; and including the constraints and parameters of each endpoint).

With respect to claim 13, Burstall/Cherian discloses all of the limitations of claim 1 as stated above.  In addition, Burstall teaches:
Wherein said DER operational and characteristic data comprises a number of DERs in each of a plurality of categories of DER (See at least paragraphs 33, 34, 41, 64, 83, 99, and 110-114 which describe storing pricing data from a power distribution network, topological data, and distributed energy resource demand and characteristic values, including the DER type).

With respect to claim 14, Burstall/Cherian discloses all of the limitations of claim 1 as stated above.  In addition, Burstall teaches:
Wherein said DER operational and characteristic data comprises a number of DERs applying for connection to the grid (See at least paragraphs 33, 34, 41, 64, 83, 99, and 110-114 which describe storing pricing data from a power distribution network, topological data, and distributed energy resource demand and characteristic values, including the number of producers connected to a network).

With respect to claim 15, Burstall/Cherian discloses all of the limitations of claim 1 as stated above.  In addition, Burstall teaches:
Wherein said DER operational and characteristic data comprises capacities and time frames in which a number of DERs can connect to the grid (See at least paragraphs 33, 34, 41, 64, 83, 99, and 110-114 which describe storing pricing data from a power distribution network, topological data, and distributed energy resource demand and characteristic values, including the times of operations of the producers).

With respect to claim 16, Burstall/Cherian discloses all of the limitations of claim 1 as stated above.  In addition, Cherian teaches:
Wherein said one or more computer processors is further programmed to provide secondary markets for the energy services provided by the DERs or for the DERs themselves (See at least paragraphs 14, 15, 18, 40-42, 59, 65, and 66 which describe providing users and energy providers with an a market interface, wherein the interface allows users to offer and negotiate services, and form contractual relationships to provide and consume energy).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of collecting power pricing data, topology data of a network, and DER demand and characteristic data; wherein the information is used to calculate energy service values when supplying, consuming, and storing energy and wherein an interface is provided to participate in a market of Burstall, with the system and method of providing users and energy providers with an a market interface, wherein the interface allows users to offer and negotiate services, and form contractual relationships to provide and consume energy of Cherian.  By providing an interface with the ability for users to offer and negotiate services, and form contractual relationships to provide and consume energy, the system would predictably encourage providers and consumers to participate in commerce at the most beneficial pricing.

With respect to claim 18, Burstall/Cherian discloses all of the limitations of claim 1 as stated above.  In addition, Cherian teaches:
Wherein said market participant interface is configured to provide procurement of DER to meet bulk system or distribution system needs (See at least paragraphs 14, 15, 18, 40-42, 59, 65, and 66 which describe providing users and energy providers with an a market interface, wherein the interface allows users to offer and negotiate services, and form contractual relationships to provide and consume energy).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of collecting power pricing data, topology data of a network, and DER demand and characteristic data; wherein the information is used to calculate energy service values when supplying, consuming, and storing energy and wherein an interface is provided to participate in a market of Burstall, with the system and method of providing users and energy providers with an a market interface, wherein the interface allows users to offer and negotiate services, and form contractual relationships to provide and consume energy of Cherian.  By providing an interface with the ability for users to offer and negotiate services, and form contractual relationships to provide and consume energy, the system would predictably encourage providers and consumers to participate in commerce at the most beneficial pricing.

With respect to claim 19, Burstall/Cherian discloses all of the limitations of claim 1 as stated above.  In addition, Cherian teaches:
Wherein said market participant interface is configured to provide formation of DER programs (See at least paragraphs 14, 15, 18, 40-42, 59, 65, and 66 which describe providing users and energy providers with an a market interface, wherein the interface allows users to offer and negotiate services, and form contractual relationships to provide and consume energy).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of collecting power pricing data, topology data of a network, and DER demand and characteristic data; wherein the information is used to calculate energy service values when supplying, consuming, and storing energy and wherein an interface is provided to participate in a market of Burstall, with the system and method of providing users and energy providers with an a market interface, wherein the interface allows users to offer and negotiate services, and form contractual relationships to provide and consume energy of Cherian.  By providing an interface with the ability for users to offer and negotiate services, and form contractual relationships to provide and consume energy, the system would predictably encourage providers and consumers to participate in commerce at the most beneficial pricing.

With respect to claim 20, Burstall/Cherian discloses all of the limitations of claim 1 as stated above.  In addition, Burstall teaches:
Wherein said other grid services comprise at least one of: voltage service, frequency service, capacity service, ramping, blackstart, microgriding, hosting capacity (See at least paragraphs 37, 39, 40, 45-62, 64, 71, and 83 which describe the server as managing energy providers and consumers actions, including the voltage, timing, and microgriding of operations).

With respect to claim 21, Burstall/Cherian discloses all of the limitations of claim 1 as stated above.  In addition, Burstall teaches:
Wherein said one or more computer processors is further programmed to use analytics in the distribution system to generate energy service values, said analytics comprising one or more of: power flow, power flow optimization, constraint management, and hosting capacity analyses (See at least paragraphs 34, 37, 40, 45-62, 64, 71, and 83 which describe using constraints and power parameters to calculate energy values).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Burstall and Cherian as applied to claim 1 as stated above, and further in view of Wong et al. (US 2015/0134135 A1) (hereinafter Wong).

With respect to claim 2, Burstall/Cherian discloses all of the limitations of claim 1 as stated above.  In addition, Burstall teaches:
Wherein said one or more computer processors is further programmed to use a distribution system state estimator, an optimal power flow engine, an economic optimization engine, and distribution system modelling to generate energy service values, along with associated dispatch instructions (See at least paragraphs 34, 39, 40, 45-62, 73, 74, 83, and 85-88 which describe a managing server using the stored information to conduct optimization of grid and electrical system service, wherein the optimization accounts for pricing and grid health, and wherein the services include supply, delivery, and storage of energy).

Burstall discloses all of the limitations of claim 2 as stated above.  Burstall does not explicitly disclose the following, however Wong teaches:
Wherein said one or more computer processors is further programmed to use a distribution system state estimator, an optimal power flow engine, an economic optimization engine, and three- phase AC unbalanced distribution system modelling to generate energy service values, along with associated dispatch instructions (See at least paragraphs 58-59 which describe using state estimates, optimal power models, engineering analysis, and three-phase AC unbalanced distribution models to generate energy distribution values and commands).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of collecting power pricing data, topology data of a network, and DER demand and characteristic data; wherein the information is used to calculate energy service values when supplying, consuming, and storing energy and wherein an interface is provided to participate in a market of Burstall, with the system and method of providing users and energy providers with an a market interface, wherein the interface allows users to offer and negotiate services, and form contractual relationships to provide and consume energy of Cherian, with the system and method of using state estimates, optimal power models, engineering analysis, and three-phase AC unbalanced distribution models to generate energy distribution values and commands of Wong.  By accounting for three-phase AC unbalanced distribution system modelling to generate energy service values, a distribution system would predictably be able to calculate the energy flow and commands for an energy grid, that uses three-phase AC to transmit electricity.

With respect to claim 3, Burstall/Cherian/Wong discloses all of the limitations of claims 1 and 2 as stated above.  In addition, Burstall teaches:
Wherein said one or more computer processors is further programmed to transmit said dispatch instructions to at least one operator of said at least one DER (See at least paragraphs 34, 39, 40, 45-62, 73, 74, 83, and 85-88 which describe a managing server using the stored information to conduct optimization of grid and electrical system service, wherein the server transmits dispatch instructions to energy producers).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Burstall and Cherian as applied to claim 1 as stated above, and further in view of Bridges et al. (US 2015/0077056 A1) (hereinafter Bridges).

With respect to claim 17, Burstall/Cherian discloses all of the limitations of claim 1 as stated above.  Burstall and Cherian do not explicitly disclose the following, however Bridges teaches:
Wherein said market participant interface displays environmental factors in bids and offers submitted by participants (See at least paragraphs 52, 202, 203, 215-220, and 230 which describe a market interface displayed to users, wherein the information displayed includes environmental factors in offers).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of collecting power pricing data, topology data of a network, and DER demand and characteristic data; wherein the information is used to calculate energy service values when supplying, consuming, and storing energy and wherein an interface is provided to participate in a market of Burstall, with the system and method of providing users and energy providers with an a market interface, wherein the interface allows users to offer and negotiate services, and form contractual relationships to provide and consume energy of Cherian, with the system and method of a market interface displayed to users, wherein the information displayed includes environmental factors in offers of Bridges.  By providing a user with environmental factors involved in offers to them, a user will predictably be able to make decisions for services that are most in line with their goals, such as environmental impact.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
9 September 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628